         Case 2:21-cv-00314-JAT Document 31 Filed 03/10/21 Page 1 of 3




 1    Cameron C. Artigue #011376
      Christopher L. Hering #028169
 2    Jefferson R. Hayden #026264
     GAMMAGE & BURNHAM, P.L.C.
 3            ATTORNEYS AT LAW
          40 NORTH CENTRAL AVENUE
                  20TH FLOOR
 4            PHOENIX, AZ 85004
           TELEPHONE (602) 256-0566
 5            FAX (602) 256-4475
         EMAIL: CARTIGUE@GBLAW.COM
                CHERING@GBLAW.COM
 6              JHAYDEN@GBLAW.COM

         Attorneys for Defendant
 7
 8                                UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF ARIZONA
10
     Cardinal Square, Incorporated,                    No. 2:21-cv-00314-PHX-JAT
11
12                            Plaintiff,

13   vs.                                               NOTICE OF SETTLEMENT

14   Mina Guiahi

15                            Defendant.
16
17            Plaintiff Cardinal Square, Inc. and Defendant Mina Guiahi, hereby notify the
18 Court that they have reached a settlement in this matter. As such, the parties respectfully
19 request that all pending deadlines in this matter, including Defendant Mina Guiahi’s
20 Answer deadline, be held in abeyance while they finalize a formal settlement agreement
21 and implement the terms of their settlement. The parties anticipate settlement will be
22 completed in the next 30 days, at which time the parties will enter into a stipulation for
23 dismissal with prejudice.
24 ///
25 ///
26 ///

     11934.1.2638649.1                                                                   3/10/2021
        Case 2:21-cv-00314-JAT Document 31 Filed 03/10/21 Page 2 of 3




 1                       DATED this 10th day of March, 2021.

 2                                                       GAMMAGE & BURNHAM, P.L.C.
 3
                                                         By s/ Christopher L. Hering
 4
                                                           Cameron C. Artigue
 5                                                         Christopher L. Hering
                                                           Jefferson R. Hayden
 6                                                         40 North Central Avenue, 20th Floor
 7                                                         Phoenix, Arizona 85004
                                                           Attorneys for Defendant
 8
 9                                                       COPPERSMITH BROCKELMAN PLC
10
                                                         By s/ Keith Beauchamp (w/permission)
11                                                         Keith Beauchamp
12                                                         Roopali H. Desai
                                                           Marvin C. Ruth
13                                                         2800 N. Central Avenue, Suite 1900
                                                           Phoenix, Arizona 85004
14                                                         Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
     11934.1.2638649.1                                                                     3/10/2021
        Case 2:21-cv-00314-JAT Document 31 Filed 03/10/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2            I hereby certify that on March 10, 2021, I electronically transmitted the attached
 3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4 Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6                                        Keith Beauchamp
                                          Roopali H. Desai
 7                                         Marvin C. Ruth
 8                                 Coppersmith Brockelman PLC
                                 2800 N. Central Avenue, Suite 1900
 9                                       Phoenix, AZ 85004
                                    kbeauchamp@cblawyers.com
10
                                       rdesai@cblawyers.com
11                                     mruth@cblawyers.com
                                        Attorneys for Plaintiff
12
13
14                                                 s/ Nina J. Camou
15
16
17
18
19
20
21
22
23
24
25
26

     11934.1.2638649.1                                                                   3/10/2021
